Case 18-11818-CSS   Doc 920-1   Filed 07/10/20   Page 1 of 8




                      EXHIBIT A
                  Case 18-11818-CSS         Doc 920-1        Filed 07/10/20        Page 2 of 8




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                       :
    In re:                                             :       Chapter 7
                                                       :
    SAMUELS JEWELERS, INC., et al.,1                   :       Case No. 18-11818 (CSS)
                                                       :
                     Debtor.
                                                       :
                                                       :

                       STIPULATION REGARDING MEDIATION PROCESS

             This Stipulation is entered into by and among Jeoffrey L. Burtch, Chapter 7 Trustee (the

“Trustee”) for the estate of the above-captioned debtor (the “Debtor”), Wells Fargo Bank, National

Association (“Wells Fargo”), in its capacity as the senior secured creditor of the Debtor’s estate,

and former officers and directors of the Debtor Farhad Wadia (“Wadia”), Rajesh Motwani

(“Motwani”), and Bhavesh Shah (“Shah”, who, together with Wadia and Motwani, are hereinafter

referred to as the “Former Directors”). The Trustee, Wells Fargo and the Former Directors shall

hereafter be referred to as the “Parties.” The Parties, by and through their undersigned counsel,

hereby stipulate and agree as follows:

             WHEREAS, on August 7, 2018 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”);

             WHEREAS, on September 18, 2018, this Court entered the Final Order (I) Authorizing

the Debtor to Obtain Postpetition Financing, (II) Authorizing the Debtor to Use Cash Collateral,

(III) Granting Liens and Providing Superpriority Administrative Expense Status, (IV) Granting

Adequate Protection to the Prepetition Lenders, (V) Modifying Automatic Stay, and (VI) Granting



1
 The last four digits of the Debtor's taxpayer identification number are 6316, and its address is 2914 Montopolis
Drive, Suite 200, Austin, Texas 78741.
                  Case 18-11818-CSS                Doc 920-1         Filed 07/10/20         Page 3 of 8




Related Relief (the “Final DIP Order”) [D.I. 252] authorizing the Debtor to enter into the DIP

Facility and use the lenders’ Cash Collateral (as those terms are defined in the Final DIP Order);

           WHEREAS, Wells Fargo holds allowed secured claims for all principal, interest, and other

obligations and amounts (including, without limitation, the DIP Revolving Loan Obligations and

the Prepetition Revolving Loan Obligations, each as defined in the Final DIP Order) owing by the

Debtor to Wells Fargo arising under or in connection with loans made by Wells Fargo to the

Debtor;

           WHEREAS, on October 9, 2018, this Court entered an Order Approving Appointment of

Examiner [D.I. 324] appointing John J, Carney as examiner (the “Examiner”);

           WHEREAS, on February 2, 2019, the Examiner filed a Phase I Report (the “Examiner’s

Report”) [D.I. 669];

           WHEREAS, on April 5, 2019, an order was entered converting the Debtor’s Chapter 11

case to a case under Chapter 7 of the Bankruptcy Code [D.I. 792];

           WHEREAS, on April 5, 2019, Jeoffrey L. Burtch was appointed as Chapter 7 Trustee of

the Debtor’s estate. See D.I. 793;

           WHEREAS, the Debtor’s estate holds, and Wells Fargo is secured in part by, claims

against the Debtor’s former officers and directors and third parties, and Wells Fargo holds direct

claims against the Debtor’s former officers and directors (collectively the “Shared Claims”) 2 .

Certain of the Shared Claims were brought to light by the Examiner in the Examiner’s Report and

relate to allegations of wrongdoing by certain of the Debtor’s officers and directors (including the

Former Directors) and certain third parties;

           WHEREAS, on September 4, 2019, Wells Fargo and the Trustee entered into that certain


2
    Wells Fargo also holds direct claims against third parties that are not the subject of this Stipulation.

                                                              -2-
              Case 18-11818-CSS        Doc 920-1      Filed 07/10/20    Page 4 of 8




Common Interest Agreement (the “Common Interest Agreement”) to address, among other things,

the sharing of documents and information in connection with the Shared Claims;

        WHEREAS, Wells Fargo and the Trustee have entered into a stipulation to address the

investigation and prosecution of the Shared Claims and the distribution of proceeds of any

recoveries on the Shared Claims, as well as the funding of administrative expenses incurred by the

Estate (the “Funding Stipulation”), and such Funding Stipulation having been approved by the

Court on December 17, 2019 [D.I. 889];

        WHEREAS, the Parties have entered into Tolling Agreements extending the statutes of

limitation and repose and similar statutes and rules through and including November 6, 2020, and

such agreements are incorporated herein by reference;

        WHEREAS, the Parties desire to conduct a mediation to attempt to settle the Shared

Claims against former officers and directors;

        WHEREAS, the Parties have selected Jed Melnick of JAMS to serve as mediator (the

“Mediator”); and

        WHEREAS, the Parties have met and conferred regarding the timeline for mediation and

have agreed to enter into this Stipulation governing the mediation process;


        NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between

the Parties that:


        1.      The Trustee will provide the Trustee’s opening mediation statement to the Mediator

on or before July 17, 2020.

        2.      The Former Directors respective responsive statements (the “Responses”) shall be

provided to the Mediator on or before August 14, 2020.



                                                -3-
             Case 18-11818-CSS           Doc 920-1      Filed 07/10/20   Page 5 of 8




       3.      If the Trustee chooses to file a reply to the Responses, such reply shall be provided

to the Mediator on or before August 24, 2020.

       4.      Mediation will be conducted on September 16, 2020, on such date or dates as

necessary and convenient for the Parties and the Mediator.

       5.      The Parties have agreed to split the fees of the Mediator on a 50/50 basis, with 50%

borne by the estate and 50% born by the Former Directors (and insurer(s)).

       6.      This Stipulation constitutes the entire agreement among the Parties and supersedes

any prior understandings, agreements, or representations by or among the Parties, written or oral,

relating to the subject matter of this Stipulation.

       7.      No amendment of this Stipulation will be valid unless in writing and signed by each

of the Parties. No failure or delay by any Party in exercising any right, power, or privilege under

this Stipulation will operate as a waiver thereof, nor will any single or partial exercise thereof

preclude any other or further exercise of any right, power, or privilege hereunder.

       8.      The terms and provisions of the Stipulation shall be binding on all Parties and their

respective successors and assigns. Any successor advisors to the stipulating Parties shall similarly

be bound to the terms and provisions of this Stipulation.




                                                  -4-
            Case 18-11818-CSS        Doc 920-1      Filed 07/10/20   Page 6 of 8




Dated: June 30, 2020


 JEOFFREY L. BURTCH, CHAPTER 7                     WELLS FARGO BANK, NATIONAL
 TRUSTEE                                           ASSOCIATION


     /s/ Mark E. Felger
 By: ________________________________                /s/ Julia Frost-Davies
                                                 By: _____________________________
     Mark E. Felger (DE 3919)                        Julia Frost-Davies (admitted pro hac vice)
     Eric D. Freed (admitted pro hac vice)           Christopher L. Carter (admitted pro hac
     Cozen O'Connor                                  vice)
     1201 N. Market Street, Suite 1001               MORGAN, LEWIS & BOCKIUS LLP
     Wilmington, DE 19801                            One Federal Street
     Telephone: (302) 295-2087                       Boston, MA 02110-1726
     mfelger@cozen.com                               Telephone: (617) 341-7700
     efreed@cozen.com                                Facsimile (617) 341-7701
                                                     julia.frost-davies@morganlewis.com
     Attorneys for Jeoffrey L. Burtch, Chapter 7     christopher.carter@morganlewis.com
     Trustee
                                                     Attorneys for Wells Fargo Bank, National
                                                     Association

 FARHAD WADIA                                      RAJESH MOTWANI

 By: _____________________________                 By: /s/ Scott A. Underwood
                                                       ____________________________
      Jacob C. Cohn                                    Scott A. Underwood
      Gordon Rees Scully Mansukhani                    Underwood Murray
      Three Logan Square, 1717 Arch Street             100 N. Tampa Street, Suite 2325
      Suite 610                                        Tampa, FL 33602
      Philadelphia, PA 19103                           Telephone: (813) 540-8402
      Telephone: (215) 717-4004                        sunderwood@underwoodmurray.com
      jcohn@grsm.com
                                                      Attorneys for Rajesh Motwani
      Attorneys for Farhad Wadia

 BHAVESH SHAH

By: _____________________________
     Patrick M. Kennell
     Kaufman Dolowich Voluck LLP
     40 Exchange Place, 20th Floor
     New York, NY 10005
     Telephone: (212) 485-9600
     Pkennell@kvdlaw.com

     Attorneys for Bhavesh Shah


                                             -5-
           Case 18-11818-CSS         Doc 920-1      Filed 07/10/20   Page 7 of 8




Dated: June 19, 2020


 JEOFFREY L. BURTCH, CHAPTER 7                     WELLS FARGO BANK, NATIONAL
 TRUSTEE                                           ASSOCIATION


 By: ________________________________            By: _____________________________
     Mark E. Felger (DE 3919)                        Julia Frost-Davies (admitted pro hac vice)
     Eric D. Freed (admitted pro hac vice)           Christopher L. Carter (admitted pro hac
     Cozen O'Connor                                  vice)
     1201 N. Market Street, Suite 1001               MORGAN, LEWIS & BOCKIUS LLP
     Wilmington, DE 19801                            One Federal Street
     Telephone: (302) 295-2087                       Boston, MA 02110-1726
     mfelger@cozen.com                               Telephone: (617) 341-7700
     efreed@cozen.com                                Facsimile (617) 341-7701
                                                     julia.frost-davies@morganlewis.com
     Attorneys for Jeoffrey L. Burtch, Chapter 7     christopher.carter@morganlewis.com
     Trustee
                                                     Attorneys for Wells Fargo Bank, National
                                                     Association

 FARHAD WADIA                                      RAJESH MOTWANI

 By: _____________________________                 By: ____________________________
     Jacob C. Cohn                                    Scott A. Underwood
     Gordon Rees Scully Mansukhani                    Underwood Murray
     Three Logan Square, 1717 Arch Street             100 N. Tampa Street, Suite 2325
     Suite 610                                        Tampa, FL 33602
     Philadelphia, PA 19103                           Telephone: (813) 540-8402
     Telephone: (215) 717-4004                        sunderwood@underwoodmurray.com
     jcohn@grsm.com
                                                      Attorneys for Rajesh Motwani
      Attorneys for Farhad Wadia

 BHAVESH SHAH

By: _____________________________
     Patrick M. Kennell
     Kaufman Dolowich Voluck LLP
     40 Exchange Place, 20th Floor
     New York, NY 10005
     Telephone: (212) 485-9600
     Pkennell@kvdlaw.com

     Attorneys for Bhavesh Shah


                                             -5-
            Case 18-11818-CSS        Doc 920-1      Filed 07/10/20   Page 8 of 8




Dated: June 19, 2020


 JEOFFREY L. BURTCH, CHAPTER 7                     WELLS FARGO BANK, NATIONAL
 TRUSTEE                                           ASSOCIATION


 By: ________________________________            By: _____________________________
     Mark E. Felger (DE 3919)                        Julia Frost-Davies (admitted pro hac vice)
     Eric D. Freed (admitted pro hac vice)           Christopher L. Carter (admitted pro hac
     Cozen O'Connor                                  vice)
     1201 N. Market Street, Suite 1001               MORGAN, LEWIS & BOCKIUS LLP
     Wilmington, DE 19801                            One Federal Street
     Telephone: (302) 295-2087                       Boston, MA 02110-1726
     mfelger@cozen.com                               Telephone: (617) 341-7700
     efreed@cozen.com                                Facsimile (617) 341-7701
                                                     julia.frost-davies@morganlewis.com
     Attorneys for Jeoffrey L. Burtch, Chapter 7     christopher.carter@morganlewis.com
     Trustee
                                                     Attorneys for Wells Fargo Bank, National
                                                     Association

 FARHAD WADIA                                      RAJESH MOTWANI

                                                   By: ____________________________
                                                      Scott A. Underwood
                                                      Underwood Murray
                                                      100 N. Tampa Street, Suite 2325
                                                      Tampa, FL 33602
 By: _____________________________                    Telephone: (813) 540-8402
      Jacob C. Cohn                                   sunderwood@underwoodmurray.com
      Gordon Rees Scully Mansukhani
      Three Logan Square, 1717 Arch Street            Attorneys for Rajesh Motwani
      Suite 610
      Philadelphia, PA 19103
      Telephone: (215) 717-4004
      jcohn@grsm.com

      Attorneys for Farhad Wadia

 BHAVESH SHAH

By: _____________________________
     Patrick M. Kennell
     Kaufman Dolowich Voluck LLP
     40 Exchange Place, 20th Floor


                                             -5-
